Citation Nr: 1641295	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for lumbar spine (low back) disability, to include degenerative arthritis.

2. Entitlement to service connection for a cervical spine (neck) disability, to include degenerative arthritis.

3. Entitlement to service connection for a right hip disability, to include degenerative arthritis and as secondary to the low back.

4. Entitlement to service connection for right thigh and lower leg pain (right leg), to include as secondary to the low back.

5. Entitlement to service connection for right buttock pain, to include as secondary to the low back.

6. Entitlement to service connection for hand cramps, to include as secondary to the neck disability.

7. Entitlement to service connection for feet cramps, to include as secondary to the low back.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board remanded these claims in October 2015.


FINDINGS OF FACT

1. The weight of the evidence is against finding a connection between the current low back disability and active service.

2. The weight of the evidence is against finding a connection between the current neck disability and active service.

3. The evidence does not show any in-service incurrence or other basis upon which service connection for right hip, right leg, right buttock, hand cramps, or feet cramps could be established.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5. The criteria for service connection for right buttock pain have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6. The criteria for service connection for hand cramps have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7. The criteria for service connection for feet cramps have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2011, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered for the claims decided herein.  The Agency of Original Jurisdiction (AOJ) requested the Veteran's service records.  In a response received in June 2011, the National Personnel Records Center wrote that it had conducted an extensive and thorough search and was unable to locate the Veteran's records.  In June 2011, the AOJ notified the Veteran that the records could not be located and allowed him an opportunity to submit any in his possession.  Some of the Veteran's service documents are of record but it appears the majority are unavailable.  

VA provided examinations for the Veteran's neck and back claims in December 2015.  There is no assertion or indication that the examinations and opinions are inadequate.  To the contrary, they address the relevant evidence and provide rationale for conclusions.  VA is not required to provide medical examinations for the right hip, right leg, right buttock pain, hand cramps, and feet cramps claims because the evidence does not show in-service incurrence or suggest a nexus to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Following the remand directives, the AOJ obtained new medical records and scheduled the Veteran for examinations and medical opinions.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose or determine the cause of complex musculoskeletal or neurological diseases as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

Back 

The Board has reviewed the record and finds that the criteria for service connection for a low back disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current low back disability.  Treatment records show diagnosis of osteoarthritis, or degenerative joint disease.  Records also note loss of disc height and disc space narrowing, which the December 2015 examiner characterized as degenerative disc disease.  

Next, the evidence shows complaints of back pain in service.  During the Board hearing, the Veteran reported that he dove into a ditch with full combat gear and hurt his back during basic training.  He also reported experiencing muscle spasms during service.  See Board hearing.  In a September 2011 statement, the Veteran reported a different injury during his tour of duty in Southwest Asia.  His DD Form 214 shows he had service in Korea.  The Veteran's February 1975 separation questionnaire notes a report of low back pain.  As noted, the Veteran's other service records could not be located.  The absence of these records will not be held against the Veteran.  Based on the evidence of record, the Board finds that the Veteran had low back pain during service.

Despite the above, the evidence does not establish a connection between the current disability and service.  The Veteran asserts that his back disability began in and has continued since service.  However, the evidence shows inconsistent reports regarding the onset of symptoms.  In a February 2011 statement and the Board hearing, the Veteran reported having back pain since service.  A June 2011 treatment note shows the Veteran reported pain for three years.  The Veteran reported that he was diagnosed with degenerative joint disease by a chiropractor approximately 20 years prior, or 1991.  See September 2011 statement.  During January 2015 treatment, he stated the onset of back pain was 20 to 30 years prior.  A statement dated January 1983 notes that the Veteran was in a motor vehicle accident and resulting complications led to problems with his schooling.  April 1999 treatment records note the Veteran was involved in an assault with resulting back tenderness.  An associated radiology report of the lumbar spine shows a finding of mild retrolisthesis but normal vertebral body height, intervertebral disc space, and alignment; there was no indication of arthritis.  Both the assault and the motor vehicle accident suggest possible back injuries during the intervening years after service.  A February 2008 treatment record first documents an x-ray finding of osteoarthritis.  

The VA examiner in December 2015 found that the Veteran's low back disability was less likely than not related to service.  The examiner reasoned that the Veteran reported a remote history of back injury with only recent back pain.  The examiner recorded that the Veteran reported the onset of back pain as six years prior and the condition of his back was common in an age matched population.  As noted, the record does not show a consistent date of onset; therefore, the examiner's consideration of recent pain was not wrong.  Moreover, the examiner offered an alternative cause for the Veteran's back disability: aging.  The Veteran's arthritis is considered a chronic disease subject to sections 3.307 and 3.309.  However, the first documentation of arthritis is significantly more than a year after separation, and the inconsistent reports of onset do not establish continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  Given the inconsistencies, multiple possible intervening injuries, and the examiner's finding that the back disability was consistent with the Veteran's age, the Board finds the weight of the evidence against a nexus to service.  Service connection for a low back disability cannot be established.  See 38 C.F.R. § 3.303.

Neck

After considering the evidence, the Board finds the criteria for service connection for a neck disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current neck disability.  VA treatment records show diagnosis of degenerative disc disease and degenerative joint disease.  The December 2015 examiner confirmed the diagnosis of cervical spine arthritis.

Next, the Veteran reports injures to his neck and pain in service.  In a September 2011 statement, he reported that he injured his neck in service when he hit his head and neck and was knocked unconscious.  During the Board hearing, he reported falling in a ditch during basic training, catching his neck on his rifle and torquing it, and starting to take pain medications.  The February 1975 separation questionnaire did not note neck pain.  As discussed previously, there are no other service records available, so there is no evidence supporting or refuting the Veteran's reports.  Affording the benefit of the doubt to the Veteran, the Board finds that he injured his neck in service and experienced pain.  However, neither the Board nor the Veteran can speculate to the extent of the injuries or any possible diagnosis.  See Jandreau, 492 F.3d at 1377.   

The weight of the evidence is against finding a connection between the current neck disability and service.  In a February 2011 statement and the Board hearing, the Veteran reported continuous neck pain and treatment since service.  However, during the VA examination, he reported the onset of neck pain as six years prior.  He reported the onset of neck pain more than 20 years earlier in January 2015 treatment.  A January 1983 statement notes the Veteran was in a motor vehicle accident that resulted in interference with his schooling.  An April 1999 treatment record notes he was involved in an assault to his head and neck, and a January 2001 treatment record notes an automobile accident in 2000 with injury to the right shoulder.  A September 1992 treatment record shows degenerative changes of the anterior osteophytes of the cervical spine but no evidence of traumatic fracture or dislocation.  A treatment note from a similar timeframe discusses the Veteran being unconscious and waking to have neck pain.  The diagnosis was degenerative joint disease (DJD).  In a September 2011 statement, the Veteran reported being diagnosed with DJD by a chiropractor approximately 20 years earlier.  This report is consistent with the treatment records from the early 90s and his report during January 2015 treatment.  The Board finds the statements that are consistent with treatment records more probative than those where he reported pain since service, which were made during the claims process.        

The VA examiner in December 2015 found that the Veteran's neck disability was less likely than not related to service.  The examiner reasoned that the Veteran reported a remote history of injury with only recent neck pain and the neck condition was common in an age-matched population.  The Veteran's reports and private treatment records show the beginning of treatment and diagnosis of degenerative joint disease in the early 1990s, so the examiner's statement of "recent" pain was not faulty to the extent that the pain began 15 years after service.  More importantly, the examiner offered an alternative cause for the Veteran's neck disability that is supported by the other evidence of record.  The examiner found the Veteran's neck disability consistent with aging.  Indeed, the 1992 diagnostic study found degenerative changes but no suggestion of trauma or dislocation.  As such, the Board finds the evidence to show age-related, not service-related neck disability.

The Veteran's arthritis is considered a chronic disease subject to sections 3.307 and 3.309.  However, the first documentation of arthritis is significantly more than a year after separation, and the most consistent lay statements do not establish continuity of symptomatology, because they point to an onset of symptoms more than 15 years after service.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  Given the possible intervening injuries, onset of disease and complaints 15 years after service, and the examiner's finding that the neck disability was consistent with the Veteran's age, the Board finds the weight of the evidence against a nexus to service.  Service connection for a neck disability is not warranted.  See 38 C.F.R. § 3.303.

Right hip, right leg, right buttock, hand cramps, feet cramps

Based on a review of the record, the Board concludes that the criteria for service connection for right hip, right leg, right buttock, hand cramps, and feet cramps have not been met.  See 38 C.F.R. § 3.303.

The Veteran asserts that he has right hip, right leg, right buttock pain, hand cramps, and feet cramps caused by his spine (neck and low back) disabilities, which he believes are service-related.  First regarding the hip, VA treatment records show a current disability diagnosed as degenerative joint disease (arthritis).  In lay statements and VA treatment record, the Veteran reported pain radiating through the right buttock and into the right leg.  The VA examiner opined that arthritis in the hip was the cause of the pain the Veteran experienced in his right hip and buttock.  For the hands and feet, the Veteran reported severe cramping.  See September 2011 statement, Board hearing.  VA treatment records do not appear to discuss cramping or assign a diagnosis but show degenerative joint disease in the hands and a right foot ganglion excision.       

During the Board hearing, the Veteran reported the onset of the pain, cramping, and other extremity symptoms as being around 2007.  Indeed, VA treatment records from 2011 note the report of the onset of right hip and leg pain three years prior.  The Veteran's service records are not available, but he has not reported any in-service injury or onset of symptoms during service.  Instead, the Veteran attributes these symptoms to his spine disabilities.  The VA examiner in December 2015 found no radiculopathy and concluded that the right hip, leg, and foot symptoms were less likely than not related to the spine.  Further, neck and low back disabilities are not service-connected.  The evidence does not show any in-service incurrence of these disabilities or service-connected spine disabilities for consideration of secondary causation.  See 38 C.F.R. §§ 3.303, 3.310.  Therefore, there is no basis upon which the Veteran could be granted service connection for right hip, right leg, right buttock pain, hand cramps, or feet cramps.  See id.


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right thigh and leg disability is denied.

Service connection for right buttock pain is denied.

Service connection for hand cramps is denied.

Service connection for feet cramps is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


